 1                             UNITED STATES DISTRICT COURT

 2                                    DISTRICT OF NEVADA

 3 ALFONSO VILLALOBOS,                                   Case No.: 2:19-cv-01229-APG-BNW

 4          Plaintiff                                       Order Accepting Report and
                                                        Recommendation and Dismissing Case
 5 v.
                                                                      [ECF No. 6]
 6 D SWENZL, et al.,

 7          Defendants

 8         On December 2, 2019, Magistrate Judge Weksler recommended that I dismiss this case

 9 because plaintiff Alfonso Villalobos has not updated his address. ECF No. 6. Villalobos did not

10 object. Thus, I am not obligated to conduct a de novo review of the report and recommendation.

11 28 U.S.C. § 636(b)(1) (requiring district courts to “make a de novo determination of those

12 portions of the report or specified proposed findings to which objection is made”); United States

13 v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (en banc) (“the district judge must review

14 the magistrate judge’s findings and recommendations de novo if objection is made, but not

15 otherwise” (emphasis in original)). Also, Judge Weksler’s report and recommendation was

16 returned in the mail.

17         I THEREFORE ORDER that Magistrate Judge Weksler’s report and recommendation

18 (ECF No. 6) is accepted and plaintiff Alfonso Villalobos’s complaint (ECF No. 1-1) is

19 DISMISSED without prejudice. The clerk of court is instructed to close this case.

20         DATED this 18th day of December, 2019.

21

22
                                                        ANDREW P. GORDON
                                                        UNITED STATES DISTRICT JUDGE
23
